Citation Nr: 0738580	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  06-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for Ménière's disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1972; he had periods of Active Duty for Training 
(ACDUTRA) from December 1968 to May 1969 and in June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  The veteran testified at a 
videoconference hearing in October 2007.  

At the October 2007 hearing, the veteran testified that he 
frequently has dizziness, nausea and loss of balance and 
often falls or collapses and urinates on himself.  The 
"attacks" he has happen almost every day, and he estimated 
that he has dizziness about 85 percent of the time and 
through his representative asserted that his service-
connected dizziness/vertigo associated with chronic bilateral 
otitis media or externa is grossly underrated.  The Board 
interprets this as a claim for an increased rating for the 
veteran's service-connected dizziness/vertigo and refers this 
matter to the RO for appropriate action.  


FINDING OF FACT

Any current Ménière's disease was first manifest years after 
service and was not caused or chronically worsened by the 
veteran's service-connected chronic ear disease including 
chronic bilateral otitis media or externa, bilateral hearing 
loss, tinnitus, dizziness/vertigo associated with chronic 
bilateral otitis media or externa, and headaches.  


CONCLUSION OF LAW

Service connection for Ménière's disease is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in October 2005, the RO 
notified the veteran that to support his claim for service 
connection, the evidence must show three things, (1) an 
injury in service, a disease that began or was made worse in 
service, or an event in service that caused and injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between his disability and an injury, disease 
or event in service.  The RO explained that medical records 
or medical opinions are required to establish this 
relationship but that in certain circumstances the cause of a 
disability was presumed for veterans who had certain 
diseases.  The RO notified the veteran of types of evidence 
that would help in making its decision including the dates 
and locations of medical treatment in service, statements of 
persons who know him when he was in service, records and 
statements from service medical personnel, employment 
physical examinations, evidence of private medical treatment 
since service, pharmacy prescription records, and/or 
insurance examination reports.  The RO told the veteran to 
send any medical reports he had and requested that he supply 
completed release authorizations for evidence he wanted VA to 
attempt to obtain.  The RO outlined what information and 
evidence the veteran should provide and what evidence VA 
would obtain.  The RO emphasized to the veteran that it is 
his responsibility to make sure VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertains to his claim.  

In addition, in a February 2006 letter to the veteran, the RO 
again outlined what the evidence must show to establish 
direct or presumptive service connection and, in addition, 
notified the veteran what the evidence must show to establish 
secondary service connection.  The RO explained that to 
establish secondary service connection, the evidence must 
show evidence of his claimed physical or mental condition and 
this could be shown by medical evidence r other evidence 
showing he has persistent or recurrent symptoms of 
disability.  The RO explained that the evidence would be 
reviewed to see if is shows he had a current disability or 
symptoms of disability.  The RO explained that the evidence 
must further show a relationship between his claimed 
condition and his service-connected condition.  The RO stated 
that this is usually shown by medical records or medical 
opinions.  The RO notified the veteran that he could provide 
medical evidence from his doctor discussing the relationship 
between his claimed condition and his service-connected 
condition and his doctor's opinion as to whether his service-
connected condition caused or aggravated his claimed 
condition.  The RO outlined what evidence or information the 
veteran should provide and what and what evidence VA would 
obtain.  The RO again requested that the veteran send any 
evidence in his possession that pertains to his claim.  In a 
March 2006 letter, the RO also notified the veteran of the 
type of evidence necessary to establish a disability rating 
and effective date if a disability was found to be service 
connected and cited examples of evidence the veteran should 
provide or identify as to those matters.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the merits of 
the veteran's claim for service connection for Ménière's 
disease and issued supplemental statements of the case 
(SSOCs) in October 2006, May 2007, and August 2007.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a SSOC that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III); see also Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (holding a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
SSOCs complied with the applicable due process and 
notification requirements for a decision, they constitute 
readjudications of the claim.  As a matter of law, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

As to the duty to assist, service medical records are in the 
claims file, and VA medical records are also in the file.  In 
addition, the veteran has been provided VA medical 
examinations and the RO obtained records for the veteran from 
the Social Security Administration.  The veteran has 
submitted letters from an ear, nose, and throat physician, 
and the veteran testified at the videoconference hearing in 
October 2007.  The veteran has stated he has no additional 
evidence to submit.  

Based on the foregoing, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a).  
Amendment of 38 C.F.R. § 3.310, which became effective 
October 10, 2006, provides for the award of secondary service 
connection based on aggravation of a nonservice-connected 
disability by a service-connected disability.  See 71 Fed. 
Reg. 52744-52747 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)).  This is codification of interpretation of 
existing law as announced by the Court in Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual background

The veteran's records indicate he had periods of ACDUTRA from 
late 1968 to mid-1969 and that he was called to active duty 
in July 1971.  Service medical records show that in 
November 1971 on a report of medical history for a Medical 
Board, the veteran gave a history of having been in an 
automobile accident in April 1970 and gave a history of 
frequent or severe headache and dizziness.  The physician 
elaborated that the veteran reported that he had had frequent 
headaches and dizziness since a head injury in April 1970.  
At a Medical Board ear, nose, and throat (ENT) consultation 
in November 1971, the veteran said he had a ruptured tympanic 
membrane of the left ear diagnosed while he was in the 5th 
grade and that this ear had given him trouble.  The veteran 
described chronic difficulty with draining ears, headache, 
pain, occasional dizziness recently, tinnitus, and difficulty 
clearing his ears.  The veteran was noted to have a history 
of a cleft palate at birth, which was surgically repaired, 
but because of this had impaired speech.  He was also noted 
to have had difficulty with his sinuses.  He gave a history 
of having been involved in an automobile accident in 
April 1970, prior to reinduction into service for active 
duty.  He said that he was struck in the head, was 
unconscious, and fractured his right arm.  He said he did not 
remember any difficulty with his ears at the time of the 
accident.  

On physical examination at the ENT consultation in 
November 1971, the right external ear canal was somewhat 
edematous and inflamed.  The tympanic membrane was dull and 
somewhat retracted; there was no definite fluid.  On 
examination of the left external ear canal, the tympanic 
membrane was not visible because of marked inflammation and 
edema of the external canal skin with a small amount of muco 
pus in the floor the canal, with a considerable amount of 
cerumen.  An audiogram done at that time was deemed 
unreliable.  At an additional examination in January 1972, 
infection had cleared somewhat, enough to visualize bilateral 
large tympanic membrane perforations, which it was said by 
history had likely been present for a long time.  The final 
diagnoses included chronic otitis media and bilateral chronic 
tympanic membrane perforations with secondary moderately 
severe mixed hearing loss with both conductive and 
sensorineural components.  

The report of Proceedings and Findings of USAF Physical 
Evaluation Board dated in January 1972 shows that a Physical 
Evaluation Board reported diagnoses that included: chronic 
otitis media, both ears, existed prior to service with 
service aggravation; and impairment of auditory acuity, 
complicated by history of preexisting and acute otitis media, 
existed prior to service with service aggravation.  

At a VA examination in December 1972, the diagnoses were (1) 
deviation of nasal septum, right, severe, cause undetermined; 
(2) post-op cleft palate repair, childhood, healed, with 
residual atrophic rhinitis; (3) chronic Eustachian tube 
blockage, bilateral, secondary to (1) and (2); (4) otitis 
media, chronic, non-suppurative right, suppurative left, 
probably secondary to (1), (2), and (3); and (5) deafness, 
partial, conductive type right ear, partial perceptive type 
left ear, with tinnitus.  In a rating decision dated in 
March 1973, the RO granted service connection for:  otitis 
media, chronic, nonsuppurative, right, suppurative, left; and 
deafness, partial, conductive type, right, partial perceptive 
type left, with tinnitus.  

In a letter dated in December 1981, a private physician, 
W.R., M.D., reported he was retired but had retained his 
records.  He stated the veteran had undergone palatoplasty in 
June 1954.  The physician stated he saw the veteran In 
November 1956 because of mouth breathing and hearing 
impairment.  The physician noted the veteran had a deviated 
nasal septum with partial obstruction, and an audiogram 
showed the veteran had a level line hearing loss of 20 to 30 
decibels for all tones in both ears.  In February 1957, the 
veteran was given X-ray therapy to the Eustachian tubes.  The 
physician said that in June 1961 he advised a hearing aid.  
In October 1961, the veteran had otorrhea, left, and 
perforations of both eardrums were noted.  In November 1964, 
mastoid X-rays showed diffuse severe sclerosis with almost 
complete loss of air cells, bilaterally.  The physician said 
an area of translucency in the left mastoid suggested a 
cholesteatoma.  In addition, the physician reported that in 
October 1968, the veteran had severe sinus disease.  A 
radical external frontal operation, left, and submucous 
resection were done.  

VA audiology examination reports dated in 1982 include notes 
of the veteran's complaints of hearing loss; they do not 
mention tinnitus or dizziness.  In statement dated in 
July 1982, the veteran said he has many problems with his 
ears, including constant ringing and difficulty hearing.  He 
stated his ears drain constantly, there is a lot of 
discharge, and he has earaches with excruciating pain.  
Medical records dated during the 1980's refer to hearing 
loss, otitis media and a build-up of cerumen, but do not 
include reports of complaints of dizziness.  In 
September 1985, the veteran underwent a left tympanoplasty 
with modified radical mastoidectomy and resuturing of the 
palate.  Surgical findings were that this was an end-stage 
left ear, and there were intraoperative findings of an 
extremely sclerotic mastoid with very poor to no 
pneumatization.  On a VA Form 21-2545 dated in February 1986, 
the veteran described his present complaints as loss of 
hearing left ear, intermittent ringing in both ears, 
occasional dizziness, and loss of balance.  He said he was 
now concerned about hearing loss in his right ear.  At a 
March 1986 VA fee basis audiology examination, the veteran 
reported unilateral high pitched tinnitus in the right ear 
occurring approximately once a day.  The report does not 
mention complaints of dizziness or loss of balance.  

At a VA fee basis audiology examination in March 1988, the 
veteran reported he had been experiencing frequent headaches, 
which he attributed to an auto accident in February 1987. He 
also reported he occasionally experienced tinnitus in both 
ears, although it occurred more often in the left ear.  He 
also indicated feeling light headed at times.  When the 
veteran was seen at the same clinic in July 1988, he reported 
he had seen a physician concerning his frequent headaches and 
was told they were related to his sinuses.  It was noted that 
a magnetic resonance imaging (MRI) study and 
electroencephalograph discovered the sinus tissue problem; no 
head trauma was found.  The veteran reported the periodic 
tinnitus in his left ear had decreased to a tolerable level.  

In an audiological evaluation report from Montana Medical 
Audiology dated in June 1993, it was noted the veteran 
reported some vertigo and some tinnitus off and on.  In an 
audiological evaluation report dated in June 1996, it was 
noted the veteran reported he had dizziness within the last 
year.  At a VA examination in June 1996, the veteran said his 
right ear drained constantly and the left ear had a harder 
wax.  At a VA audiology examination in July 1996, it was 
stated that the veteran denied vertigo.  

The record includes progress notes dated from July 1996 to 
May 2005 from C.S., M.D, who treated the veteran for ear 
drainage, removal of cerumen impaction and suctioning of 
squamous debris from the ear canal.  In an entry dated in 
August 2000, more than a year since the veteran's last visit, 
the veteran telephoned stating that he awoke four days 
earlier with sudden onset of hearing loss and vertigo and in 
the telephone call complained of continued vertigo and 
subjective hearing loss.  The physician prescribed 
prednisone, but did not see the veteran when it was learned 
he was not willing to make a requested payment.  Dr. C.S. 
next saw the veteran in June 2001, and from that date treated 
the veteran for chronic otitis media.  

At a VA fee basis audiological evaluation in December 2003, 
the veteran's chief complaint was decreasing hearing and he 
reported continuous ear infections and wax build up.  He 
reported constant ringing in his ears and said he had vertigo 
while irrigating his ears with solution or any "non given" 
time.  

In May 2004, Dr. C.S. noted that a VA computed tomography 
(CT) scan of the temporal bones demonstrated a very sclerotic 
right temporal bone as well as debris within the middle ear 
space.  He referred to veteran to P.D., M.D., a 
neurotololgist, who first saw the veteran in May 2004.  Dr. 
P.D. reviewed the CT, which he said showed soft tissue 
accumulating in the medial external auditory canal and in the 
middle ear space of the right ear with extension into the 
epitympanic area.  He said the veteran had a sclerotic 
contracted mastoid on the right side.  The veteran denied 
vertigo.  The impression after examination was right ear 
cholesteatoma in an only hearing ear.  The physician noted 
that he recommended surgery to the veteran and said he 
described surgical risks to the veteran including bleeding, 
infection, hearing loss, deafness, vertigo, facial nerve 
injury, chorda tympani nerve injury and other unforeseen 
events.  

Dr. P.D. performed surgery on the veteran in July 2004.  In 
the operation report, he stated that the preoperative and 
postoperative diagnoses were the same and were: right ear 
cholesteatoma, right mixed hearing loss, and right chronic 
tympanomastoiditis.  The physician performed a right 
tympanomastoidectomy with ossicular chain reconstruction 
using a canal wall up procedure.  Reconstruction was 
performed using partial ossicular replacement prosthesis 
(PORP).  In the weeks following the surgery, the veteran was 
seen regularly by Dr. C.S., and it was initially noted that 
the veteran's right ear hearing was greatly improved when he 
did not accumulate squamous debris.  In October 2004, the 
veteran returned, and on suctioning of squamous debris from 
the right ear canal, Dr. C.S. found an anteroinferior 
perforation of the tympanic membrane with exposure of the 
prosthesis, which he removed.  

At a VA outpatient visit in November 2004, the veteran's 
chief complaints were an axillary "lump" for the past five 
to six months and post-void dribbling after urination.  It 
was noted that the veteran's chronic conditions included 
chronic muscle-tension headaches and headaches that start in 
the right mastoid region and radiate up to the left frontal 
region.  Chronic conditions listed also included chronic 
bilateral tympanic membrane perforations.  The examiner noted 
that the veteran had a cholesteatoma removed from the right 
ear by Dr. P.D. and had a tympanoplasty of the right ear.  It 
was noted he had been on chronic steroid and antibiotic drops 
in both ear since then and was still getting close follow-up.  
The veteran reported his hearing was very bad and prevented 
meaningful employment.  On examination, it was noted that the 
right ear looked okay.  The tympanic membrane looked closed, 
and the examiner stated she saw central white scar tissue.  
As to the left ear, the usual landmarks were not there, and 
the examiner said it looked like a macerated tympanic 
membrane.  

When he saw Dr. P.D. for further evaluation in November 2004, 
five days after the VA outpatient visit, the veteran 
complained of severely decreased hearing since the prosthesis 
had extruded through the tympanic membrane.  The veteran 
reported that he had had episodes of vertigo recently, which 
were characterized by drop attacks occurring two to three 
times per week, with increased pressure in the ears, hearing 
fluctuation, and increased tinnitus.  He also said he 
frequently would have a headache, which would precede the 
attacks.  He said the headaches would be followed by a 
spinning sensation and a drop attack.  The veteran said he 
had a past history of these events, but not to this degree of 
severity.  After examination, the impression was: history of 
right ear cholesteatoma with current tympanic membrane 
perforation and extruded prosthesis and right sided Ménière's 
disease.  The physician noted it had been recommended the 
veteran have a medication for anxiety and that this was 
likely a benzodiazepine which can be very helpful for 
Ménière's.  In a letter dated in December 2004, Dr. P.D. 
stated that as he had reported in the November 2004 office 
note, the veteran reported drop attacks of vertigo two to 
three times per week and severe tinnitus.  Dr. P.D. said the 
veteran would likely fall into the more severe category of 
Ménière's with a rating of 100.  

Records from Dr. C.S. show he subsequently saw the veteran 
for follow-up and suctioning of the right ear for mucous and 
debris in January, March, and May 2005.  

At a VA fee-basis ENT examination at the Helena ENT Clinic in 
March 2005, the veteran presented regarding problems related 
to bilateral hearing loss, tinnitus, and bilateral chronic 
otitis media.  It was noted there had also been symptoms of 
dizziness and loss of balance and the question had been 
raised whether this was service connected or had a separate 
etiology.  It was noted that the symptoms of dizziness and 
loss of balance had been present since September 2004 and 
that the veteran had been evaluated by a neruotologist who 
believes the veteran has Ménière's disease and that the 
veteran's symptoms of dizziness are not related to previous 
surgery or repeated ear infection.  

After physical examination and completion of an audiologial 
evaluation, the diagnoses were: otitis externa, cholesteatoma 
mid ear and mastoids, vertigo, and mixed hearing loss.  The 
physician stated that the veteran's chronic ear infections 
and hearing loss are directly related to service and that the 
veteran's subsequent surgeries and ear infections ware a 
direct result of disease processes acquired in service and 
would include hearing loss, tinnitus, repeated ear 
infections, bilateral chronic otitis media, and headache.  
The physician stated that hearing testing confirms severe to 
profound hearing loss, bilaterally, and that he believes the 
veteran's symptoms of dizziness are most likely caused by the 
chronic ear infections.  The physician said Dr. P.D.'s 
diagnosis of Ménière's disease appeared to be much more 
proximate in time frame and would not be the result of his 
previous service-connected ear problems.  The physician said 
he was not sure of the diagnosis of Ménière's disease given 
the veteran's symptomatology and felt it is more likely than 
not that the veteran's dizziness problems are related to 
continuing ear problems.  

At a VA outpatient visit in May 2005, the veteran denied any 
new problems.  It was noted that his chronic conditions 
included chronic bilateral tympanic membrane perforations and 
that he had a history of cholesteatoma excision and right 
tympanoplasty in July 2004.  Ménière's disease was listed as 
a chronic condition.  The comment was that the veteran had 
not had any recent vertigo.  

In a rating decision dated in May 2005, the RO awarded an 
increased rating for bilateral hearing loss to 60 percent 
effective in November 2004.  In the same rating decision, the 
RO continued the respective 10 percent ratings for tinnitus 
and bilateral otitis media or externa.  In addition, the RO 
granted service connection for headaches secondary to the 
service-connected ear conditions and assigned a 
noncompensable rating effective in November 2004 and also 
granted service connection for dizziness/vertigo and assigned 
a noncompensable rating effective in November 2004.  In the 
rating decision, the RO stated that objective findings 
supporting a diagnosis of vestibular disequilibrium are 
required before a compensable rating for dizziness/vertigo 
may be assigned under Diagnostic Code 6204 for peripheral 
vestibular disorders.  The RO explained to the veteran that 
rating his hearing loss, tinnitus, and chronic ear infections 
separately from his dizziness/vertigo, rather than rating his 
disabilities under the diagnostic code for Ménière's disease 
(Diagnostic Code 6205) currently resulted in a higher 
evaluation for him.  

Records from J.S., M.D., at Great Falls Clinic show the 
veteran was seen there in July 2005.  The physician noted the 
veteran's history of chronic otorrhea and keratosis problems 
with the right ear and his prior left and right mastoid 
procedures.  The veteran said he thought his hearing was 
slowly getting worse over time.  On examination of the left 
ear, the mastoid cavity was dry.  The right ear showed an 
intact canal wall mastoid with keratosis and moisture in the 
canal.  There was a perforation and the mucosa was thickened 
in the middle ear space.  The assessment was:  mastoid 
cavity, left side, clean and dry; and keratosis changes right 
ear.  He recommended cleaning in six weeks.  

In a rating decision dated in August 2005, the RO granted a 
total rating based on individual unemployability due to the 
veteran's service-connected disabilities effective in 
November 2004.  

In a VA outpatient record of a routine visit in 
November 2005, the veteran's chronic problems since last 
visit were listed and included chronic bilateral tympanic 
perforations and Ménière's disease related to the chronic 
bilateral tympanic membrane perforations.  The nurse 
practitioner noted the veteran reported good symptomatic 
relief as need with melizine.  

In a letter dated in March 2006, Dr. P.D. referred to the 
veteran's November 2004 office visit with symptoms of drop 
attacks two to three times per week and severe hearing loss 
on the right with severe tinnitus.  Dr. P.D. in the 
March 2006 letter stated he believes it is more likely than 
not that the veteran has right-sided Ménière's disease.  

In March 2006, the veteran submitted a copy of an article 
from the Archives of Otolaryngology - Head & Neck Surgery 
titled Progression of Symptoms of Dizziness in Ménière's 
Disease, Vol.130, No. 4, April 2004.  In the article it was 
stated that no differences were found in frequency, 
intensity, or duration of vertigo attacks between groups of 
patients whose disease duration varied from recent onset to 
41 years.  The article stated that Ménière's disease is an 
idiopathic syndrome of endolymphatic hydrops and that for 
clinical purposes, the American Academy of Otolaryngology - 
Head and Neck Surgery (AAO-HNS) criteria, the triad of 
vertigo, hearing loss and tinnitus, are typically used to 
diagnose Ménière's disease and that tinnitus can be replaced 
by a sense of aural fullness.  

The veteran was seen in a VA surgical ENT clinic in 
April 2006.  It was noted that the veteran appeared to have a 
fungal infection in the right ear canal, and the tympanic 
membrane was questionably intact.  The impression was chronic 
otitis media.  The physician prescribed the use of Burrows 
solution.  In September 2006, the same physician noted the 
fungal infection was still active.  Medication was 
prescribed.  The impression was chronic otitis media and 
hearing loss.  

In an October 2006 letter, Dr. P.D. stated that he had last 
seen the veteran in November 2004, at which time he had 
right-sided Ménière's disease.  Dr. P.D. said that at that 
time the veteran had significant symptoms with severe hearing 
loss and tinnitus on the right side.  He noted that the 
veteran had a history of right ear cholesteatoma and the time 
of the last visit (in November 2004) had a tympanic membrane 
perforation with an extruded prosthesis.  Dr. P.D. said that 
going back to the veteran's symptoms in 1972, it is certainly 
possible that hearing loss associated with vertigo was 
Ménière's disease during the years of military service.  Dr. 
P.D. said that furthermore, based on the fact that the 
veteran currently has Ménière's disease, or did at least in 
2004, he does feel it is more likely than not that the 
veteran did have Ménière's disease as far as 30 years ago.  

In a VA outpatient record dated in January 2007, a nurse 
practitioner at a routine visit noted on examination there 
was perforation of the right tympanic membrane and cerumen in 
the left ear.  The assessment included perforation of 
tympanic membrane/cholesteatoma.  The examiner noted the 
veteran reported he was developing some right-sided headaches 
similar to when he had the cholesteatoma and it had been 
going on for eight months.  

In a March 2007, the veteran underwent a diagnostic 
evaluation a Cascade Audiology.  After examination, the 
audiologist stated the veteran's responses to pure tones 
demonstrated a profound sensorineural hearing loss in the 
left ear and a moderately severe to profound mixed hearing 
loss in the right ear.  Otoscopic examination revealed 
redness with possible perforation or growth in the upper part 
of the canal on the right side and debris on the left side 
due to possible ear infection.  

In May 2007, the RO obtained records from the Social Security 
Administration, including reports from Cascade Audiology, Dr. 
J.S. of Great Falls Clinic, and office notes from Dr. P.D. 
dated from May 2004 to November 2004.  The SSA administrative 
records show that in March 2007, a disability examiner noted 
the veteran carried a diagnosis of Ménière's disease and 
related that he lost his balance three to four times per week 
and had falls.  On Form SSA-831-C3, Disability Determination 
and Transmittal, dated in March 2007, it was reported that 
the veteran is disabled, his disability began August 31, 
2004, his primary diagnosis was deafness, and his secondary 
diagnosis was Ménière's disease.  

At a VA examination in March 2007, the physician noted that 
the veteran has a history of severe chronic otitis media.  On 
review of the service medical records, the physician noted 
there was a notation of bilateral tympanic membrane 
perforations dating to 1961, but on the veteran's first 
enlistment physical in July 1968, there was no notation of 
ear disease.  The physician noted that at the November 1971 
examination in service, the examiner checked off the tympanic 
membranes as being perforated, and the hearing test indicated 
severe to profound hearing loss bilaterally.  The physician 
further noted that the service medical records showed an ENT 
consultation was obtained that determined the veteran had an 
apparent severe hearing loss that appeared to be "non-
organic" in nature and that an addendum to the consultation 
dated in January 1972 determined there were large bilateral 
tympanic membrane perforations with an apparent severe mixed 
hearing loss.  The physician specifically noted that no 
symptoms of Ménière's disease were documented at the 
January 1972 examination and that the veteran was released 
from active duty in February 1972.  

On examination in March 2007, the physician noted there was 
active chronic otitis media bilaterally with a functionally 
dead left ear.  The impression was history of chronic otitis 
media with bilateral tympanic membrane perforations dating 
back to 1961 but judging from a recall to active duty (in 
July 1971), the tympanic membranes were "normal with a 
normal hearing test."  The physician noted that four months 
later (in November 1971), the veteran was found to have 
chronic middle ear disease with a severe to profound hearing 
loss, "non-organic" in nature.  The physician further 
pointed out that when the evaluation board was held, the 
veteran was found to have large bilateral tympanic membrane 
perforations with a severe hearing loss, and he was released 
from active duty the next month (in February 1972).  The 
physician who reviewed the record and examined the veteran in 
March 2007 said that although the veteran has what appears to 
be symptoms of classic Ménière's disease at present, it began 
after the veteran's release from active duty because at the 
Medical Board evaluation there was no notation of symptoms 
that could be from active Ménière's disease.  The physician 
further stated it would be speculation on his part to 
associate any current symptoms of Ménière's disease with the 
veteran's service-connected chronic ear disease in that 
Ménière's disease is not generally associated with chronic 
otitis media.  

At the October 2007 hearing, the veteran described his 
balance problems, dizziness, and falling and reported these 
attacks could happen four to five times a week.  The veteran 
said he experiences dizziness about 85 percent of the time.  
The veteran testified that he has had these problems all 
through the years and does he does not understand why his 
Ménière's disease was not discovered more than 30-plus years 
ago.  The veteran read from Dr. P.D.'s letter in which the 
physician said he felt it was more likely than not that the 
veteran had Ménière's disease 30 years ago.  The veteran 
testified that he knows of no symptoms of his Ménière's 
disease that are not currently service connected.  

Analysis

The veteran claims entitlement to service connection for 
Ménière's disease, which he contends has been present since 
service.  The veteran asserts that his hearing loss, vertigo, 
tinnitus, and chronic otitis media are all symptoms of 
Ménière's disease and that because the individual 
disabilities are service connected and a physician states he 
has Ménière's disease, he should be rated at 100 percent for 
Ménière's disease under 38 C.F.R. § 4.87.  

The record shows that Dr. P.D. diagnosed the veteran as 
having Ménière's disease in November 2004 based on the 
veteran's reports of episodes of vertigo with increased 
pressure in the ears, hearing fluctuation, and increased 
tinnitus.  In October 2006, Dr. P.D. stated that going back 
to the veteran's symptoms in 1972, it is certainly possible 
that hearing loss associated with vertigo was Ménière's 
disease during the years of military service.  He further 
said in October 2006 that based on the fact that the veteran 
currently has Ménière's disease, or did at least in 2004 
(when Dr. P.D. last saw the veteran) he felt it is more 
likely than not that the veteran did have Ménière's disease 
as far as 30 years ago.  The Board notes that the secondary 
diagnosis of Ménière's disease shown on the SSA Disability 
Determination Form was based on the office notes from Dr. 
P.D. showing his assessment of Ménière's disease when he saw 
the veteran in November 2004.  

The Board must weigh probative value of Dr. P.D.'s statement 
against the other evidence of record.  The other evidence 
that bears on the matter includes the report of the 
March 2005 VA fee-basis ENT examination at which the 
physician related the veteran's hearing loss, tinnitus, and 
bilateral chronic otitis media to service and said he 
believes the veteran's symptoms of dizziness are most likely 
caused by his chronic ear infections.  The physician said 
that given the veteran's symptomatology he was not sure of 
the diagnosis of Ménière's disease and said it is more likely 
than not that the veteran's dizziness problems are related to 
continuing ear problems.  

In this regard, although the article from the Archives of 
Otolaryngology - Head & Neck Surgery explains that for 
clinical purposes vertigo, hearing loss, and tinnitus are 
typically used to diagnose Ménière's disease, it also states 
that Ménière's disease is an idiopathic syndrome of 
endolymphatic hydrops.  This is consistent with the 
definition from DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
(DORLAND'S) 486 (28th ed. 1994), which states that Ménière's 
disease is "hearing loss, tinnitus, and vertigo resulting 
from nonsuppurative[(non-pus-producing)] disease of the 
[inner ear] labyrinth with the histopathologic feature of 
endolymphatic hydrops (distention of the membranous 
labyrinth); also called recurrent aural vertigo."  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 324-25 (1999).  

The service medical records do not include findings or a 
diagnosis of inner ear disease, and, in view of the 
definitions from the article submitted by the veteran and the 
medical dictionary cited by the Court, the Board finds the 
opinion of the VA ENT specialist who in March 2007 who said 
that although the veteran has what appears to be symptoms of 
classic Ménière's disease, it began after service, to be of 
greater probative value than that of Dr. P.D.  The Board 
notes that in October 2006, Dr. P.D. said he feels it is more 
likely than not that the veteran had Ménière's disease "as 
far as 30 years ago."  This would place the onset of the 
disease in 1976, which was four years after the veteran's 
service.  Further, he stated that going back to the veteran's 
symptoms in 1972, it is certainly possible that hearing loss 
associated with vertigo was Ménière's disease during the 
years of military service.  Although he apparently based his 
opinion on history provided by the veteran, Dr. P.D. did not 
provide any further support for his conclusion.  This 
opinion, expressed in terms of possibility, is in the 
judgment of the Board too speculative to meet the standard of 
causation.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 
(2006) citing Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus to service); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative 
to establish medical nexus).  

For this reason, the Board finds Dr. P.D.'s opinion as to the 
relationship of any Ménière's disease to service to be of 
limited probative value.  The medical evidence against the 
claim consist of the opinion of the VA ENT specialist, who 
concluded that although the veteran has what appear to be 
symptoms of classic Ménière's disease, it began after 
service.  This opinion was based on review of the entire 
record, including the veteran's service medical records, and 
the Board finds it to be of greater probative value than that 
of Dr. P.D. 

As noted earlier, the veteran's service-connected 
disabilities are:  hearing loss; tinnitus; bilateral otitis 
media or externa; dizziness/vertigo associated with chronic 
bilateral otitis media or externa; and chronic headaches 
secondary to service-connected ear conditions.  As to 
secondary service connection for Ménière's disease, there is 
no medical evidence supporting any contention that the 
service-connected disabilities alone or in combination caused 
or chronically worsened any current Ménière's disease.  In 
this regard, Dr. P.D. has not suggested that what he points 
to as symptoms of the disease, i.e., hearing loss, tinnitus 
and vertigo, are the causes of the disease, and the article 
submitted by the veteran specifically states that Ménière's 
disease is an idiopathic syndrome of endolymphatic hydrops.  
Further, the VA ENT specialist who examined the veteran and 
reviewed the record in March 2007 stated that it would be 
speculation on his part to associate any current symptoms of 
Ménière's disease to the veteran's service-connected chronic 
ear disease in that Ménière's disease is not generally 
associated with chronic otitis media, which is consistent 
with the DORLAND's entry stating that Ménière's disease is a 
disease of the inner ear.  See DORLAND's, at 486; see also 
Cromley v. Brown, 7 Vet. App. 376, 377 (1995) (Ménière's 
disease is a disorder of the membranous labyrinth of the 
inner ear that is marked by recurrent attacks of dizziness, 
tinnitus, and deafness).  

The Board is left with the veteran's statements and testimony 
to the effect that he has Ménière's disease and has 
complained of dizziness and loss of balance problems for 30 
years or more.  Although the veteran is competent to testify 
about his symptoms, the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide a medical 
opinion.  It is now well established that a lay person such 
as the veteran is not competent to opine on medical matters 
such as diagnoses or etiology of medical disorders, and any 
opinion of his that he had Ménière's disease in service or 
that any current Ménière's disease is related to a service-
connected disability is therefore entitled to no weight of 
probative value.  See, Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For the reasons and bases discussed above, the Board has 
concluded that the negative evidence in this case outweighs 
the evidence in favor of the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The Board therefore concludes that service 
connection for Ménière's disease must be denied.  


ORDER

Service connection for Ménière's disease is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


